404 F.2d 343
William Nicholas KARCHER, Appellant,v.UNITED STATES of America, Appellee.
No. 25879.
United States Court of Appeals Fifth Circuit.
Nov. 25, 1968, Rehearing Denied Dec. 26, 1968, CertiorariDenied April 7, 1969, See 89 S.Ct. 1307.

Max P. Engel, Jack L. Taffer, Engel & Pollack, Miami, Fla., for appellant.
Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Grant W. Wiprud, Marian Halley, Attys., Dept. of Justice, Washington, D.C., Theodore Klein, Asst. U.S. Atty., William A. Meadows, Jr., U.S. Atty., Miami, Fla., for appellee.
Before TUTTLE and AINSWORTH, Circuit Judges, and MITCHELL, District judge.
PER CURIAM:


1
We conclude that the evidence as to identification of the appellant was ample to warrant submission of the case to the jury.  While the conduct of the prosecuting officer in raising the defendant's right hand to permit the prosecuting witness to see the ring he was wearing was not excusable, we do not think it created prejudicial error.  See United States v. Wade, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149; Schmerber v. California, 384 U.S. 757, 86 S.Ct. 1826, 16 L.Ed.2d 908; Holt v. U.S., 218 U.S. 245, 31 S.Ct. 2, 54 L.Ed. 1021.


2
We find that there was ample basis for the trial court to conclude that the Miranda warning was properly given.


3
The judgment is affirmed.